Siendo el único error alegado que la acusación no contiene hechos sufi-cientes para determinar un delito público, apareciendo que dicha acusación sigue las palabras del estatuto siendo por tanto suficiente y que en ella se alega haberse cometido' un delito en la persona de Julio Rosa que es nombre de va-rón; visto el caso de People v. Carroll, 1 Cal. App. 2, y los de People v. Terry, 127 Cal. 99, Louis v. State, 36 Texas Criminal Rep. 37; 61 Am. St. Rep. 831, 35 S. W. 372, y People v. Williams, 59 Cal. 397; y apareciendo que no se ha cometido error fundamental alguno, se confirma la sentencia apelada.